Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/04/2020, 10/02/2020, and 06/29/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “that sandwich the memory cell array region”, as recited in claim 13, is unclear with regard to how a direction is to be associated with a sandwiching.
The limitation, “a third direction intersecting both the first direction and the second direction”, as recited in claims 14, 16 and 17, is unclear with regard to how directions may intersect.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    580
    507
    media_image1.png
    Greyscale

SHARMA (WO 2019132939 A1) teaches A semiconductor memory device comprising: 
a substrate (101) (see Fig. 1); 
a first memory cell (111A; is above the Peripheral circuitry 180 including a plurality of MOSFETS 181) provided above the substrate (see pages 1, 8, 24, i.e.,); 
a first bit line (60) extending in a first direction, the first bit line being coupled to the first memory cell; 
a first word line (10) extending in a second direction intersecting (see orthogonal below) the first direction (see In twelfth examples on page 24 “… wordlines extending in a row direction and bitlines extending in a column direction, orthogonal to the row direction, the first word line being coupled to the first memory cell.
SHRMA does not mention or teach, for example, a first transistor provided on the substrate, the first transistor being coupled to the first bit line; and a second transistor provided below the first memory cell and on the substrate, the second transistor being coupled to the first word line.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816